Exhibit 10.45

EXECUTION COPY

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This Amendment No. 3 to Credit Agreement (this “Amendment”) is entered into as
of February 4, 2008, by and among Midas International Corporation, a Delaware
corporation (the “Borrower”), the Lenders (as defined below), and JPMorgan Chase
Bank, N.A., as LC Issuer, Swing Line Lender and Administrative Agent (the
“Agent”).

RECITALS

WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), and the Agent
are party to that certain Credit Agreement dated as of October 27, 2005 (as
amended through the date hereof, the “Credit Agreement”). Unless otherwise
specified herein, capitalized terms used in this Amendment shall have the
meanings ascribed to them by the Credit Agreement.

WHEREAS, the Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth in the Credit Agreement.

WHEREAS, pursuant to Section 2.06(c) of the Credit Agreement, the Company has
requested that the Revolving Credit Commitments of the Lenders be increased by
$20,000,000 in the aggregate (the “Facility Increase”), and each Person
executing this Amendment as an incremental lender (each, an “Incremental
Lender”) has agreed to extend, effective as of the Effective Date and subject to
the terms and conditions of this Amendment and the Credit Agreement, Revolving
Credit Commitments for that portion of the Facility Increase applicable to such
Incremental Lender as set forth on Schedule A hereto (collectively, the
“Incremental Commitments”).

WHEREAS, proceeds of Loans pursuant to the Facility Increase will be used for
working capital and general corporate purposes.

WHEREAS, the Lenders party hereto and the Agent are willing, on the terms and
subject to the conditions set forth herein, to amend the Credit Agreement to
reflect the foregoing.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

1. Assignment of Commitment of LaSalle Bank National Association.

(a) For an agreed consideration, LaSalle Bank National Association (the
“Assignor”) hereby irrevocably sells and assigns to each of Branch Banking and
Trust Company and Bank of America, N.A. (collectively, the “Assignees”), and
each Assignee hereby irrevocably purchases and assumes from the Assignor,
subject to and in accordance with paragraphs (b) through (f) below and the
Credit Agreement, as of the date of the this Amendment, the interest in and to
all of the Assignor’s rights and obligations in its capacity as a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount identified below of all of the Assignor’s
outstanding rights and obligations under the Revolving Credit Commitments and
Revolving Credit Loans (including without limitation any Letters of Credit,
Guaranties and Swing Line Loans



--------------------------------------------------------------------------------

included therein and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Section 1, without representation or warranty by the Assignor.

 

Assignee

   Amount of
Commitment/
Loans
Assigned

Branch Banking and Trust Company

   $ 14,000,000

Bank of America, N.A.

   $ 11,000,000

(b) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) any statements, warranties or representations made
in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness,
sufficiency, perfection, priority, collectibility, or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, or any Subsidiaries or Affiliates thereof or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any Subsidiary or Affiliate thereof or any other Person of any of
their respective obligations under any Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

(c) Branch Banking and Trust Company (i) represents and warrants that (A) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (B) from and after the date
hereof, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the portion of the Assigned Interest assigned
to it, shall have the obligations of a Lender thereunder, (C) it has provided
the Agent with its correct payment instructions and notice instructions, (D) it
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (E) it agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or

 

- 2 -



--------------------------------------------------------------------------------

arising in any manner from such Assignee’s non-performance of the obligations
assumed under this Amendment, (F) it has received a copy of the Credit
Agreement, together with copies of financial statements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and to purchase the portion of the
Assigned Interest assigned to it on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (G) it has provided to the Agent any documentation required to be
delivered by such Assignee with respect to its tax status pursuant to the terms
of the Credit Agreement, duly completed and executed by such Assignee and
(ii) agrees that (A) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, (B) the Agent is
authorized to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms of the Credit Agreement, together with such
actions and powers as are reasonably incidental thereto, and (C) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

(d) Bank of America, N.A. represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby, (ii) from and
after the date hereof, to the extent of the portion of the Assigned Interest
assigned to it, it shall have the obligations of a Lender thereunder, (iii) it
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (iv) it agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from such Assignee’s
non-performance of the obligations assumed under this Amendment, and (v) it has
received a copy of the Credit Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment and to
purchase the portion of the Assigned Interest assigned to it on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender.

(e) Each Assignee shall pay the Assignor, on the effective date of this
Amendment, the amount agreed to by the Assignor and the Assignees. From and
after such date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding such effective date
and to the Assignees, as applicable, for amounts which have accrued from and
after such effective date.

(f) Assignor hereby resigns as the Documentation Agent, and Bank of America,
N.A. is hereby designated as the replacement Documentation Agent.

2. Incremental Lenders. Each Incremental Lender hereby agrees to extend an
Incremental Commitment in the amount set forth opposite its name on Schedule A
hereto.

 

- 3 -



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement.

(a) Article I of the Credit Agreement is hereby amended by restating the
following definition in its entirety:

“Revolving Credit Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Credit Loans to, and participate in Facility LCs and
Swing Line Loans issued upon the application of, the Borrower in an aggregate
amount not exceeding at any one time outstanding the amount set forth on
Schedule 1.1 hereto, as it may be modified as a result of any assignment that
has become effective pursuant to Section 12.3 or as otherwise modified from time
to time pursuant to the terms hereof; provided, that on the Subordinated
Indebtedness Trigger Date, if the Aggregate Revolving Credit Commitment is
greater than $75,000,000, such Aggregate Revolving Credit Commitment shall be
permanently reduced by the lesser of (i) $35,000,000 and (ii) the amount
required to reduce the Aggregate Revolving Credit Commitment to $75,000,000 and
each Lender’s Revolving Credit Commitment shall be concurrently permanently
reduced on a pro rata basis.

(b) Schedule 1.1 to the Credit Agreement is hereby added to the Credit Agreement
in the form of Schedule 1.1 hereto.

4. Representations and Warranties of the Borrower. The Borrower represents and
warrants that:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

(b) Each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent that any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date; and

(c) After giving effect to this Amendment, no Default or Unmatured Default has
occurred and is continuing.

5. Representations and Warranties and Agreements of the Incremental Lenders.
Each Incremental Lender represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment.

 

- 4 -



--------------------------------------------------------------------------------

6. Effective Date. This Amendment shall become effective upon satisfaction of
the following conditions:

(a) Executed Amendment. Receipt by the Agent of duly executed counterparts of
this Amendment from the Borrower and each Lender executing the same.

(b) Consent and Reaffirmation. The Consent and Reaffirmation of guaranty dated
as of the date hereof in the form attached hereto as Exhibit A executed by each
of the Guarantors.

(c) Representations and Warranties. The representations and warranties of the
Borrower set forth in Section 4 hereof shall be true and correct and the Agent
shall have received a certificate dated as of the date hereof and signed by a
principal financial officer of the Borrower to such effect.

(d) Corporate Documents. The Agent shall have received such documents and
certificates as the Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
this Amendment (including resolutions of the Borrower’s board of directors) and
any other legal matters relating to the Borrower and this Amendment, all in form
and substance satisfactory to the Agent and its counsel.

7. Reference to and Effect Upon the Credit Agreement.

(a) The Credit Agreement and the other Loan Documents shall remain in full force
and effect, and the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver or forbearance of any Default or Unmatured Default
or any right, power or remedy of the Agent or any Lender under the Credit
Agreement or any of the other Loan Documents, or constitute a consent, waiver or
modification with respect to any provision of the Credit Agreement or any of the
other Loan Documents, and the Borrower hereby fully ratifies and affirms each
Loan Document to which it is a party.

(b) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.

8. Costs and Expenses. The Borrower hereby affirms its obligations under
Section 9.5.1 of the Credit Agreement to reimburse the Agent for all reasonable
costs and out-of-pocket expenses paid or incurred by the Agent in connection
with the preparation, negotiation, execution and delivery of this Amendment,
including but not limited to the reasonable fees and expenses of attorneys for
the Agent with respect thereto.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF ILLINOIS BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

 

- 5 -



--------------------------------------------------------------------------------

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.

[signature pages follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

BORROWER:

MIDAS INTERNATIONAL

CORPORATION, a Delaware corporation

By:    

Title:    

LENDERS:

JPMORGAN CHASE BANK, N.A.,

Individually, as LC Issuer, as Swing Line Lender

and as Agent

By:

   

Title:    

NATIONAL CITY BANK, successor by merger to National City Bank of the Midwest, as
Syndication Agent and Lender By:    

Title:    

HARRIS N.A., as Lender By:    

Title:    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation Agent and Lender By:    

Title:    

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:    

Title:     

For the purposes of Section 1 hereof only:

LASALLE BANK NATIONAL ASSOCIATION

 

By:    

Title:     



--------------------------------------------------------------------------------

Schedule 1.1

Revolving Credit Commitments

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 38,000,000

National City Bank

     31,000,000

Bank of America, N.A.

     31,000,000

Branch Banking and Trust Company

     20,000,000

Harris N.A.

     10,000,000       

Total

   $ 130,000,000       



--------------------------------------------------------------------------------

Schedule A

Incremental Lenders and Commitments

 

Incremental Lender

   Incremental
Commitment
Amount

JPMorgan Chase Bank, N.A.

   $ 8,000,000

National City Bank

     6,000,000

Branch Banking and Trust Company

     6,000,000       

Total

   $ 20,000,000       



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of Amendment No. 3 to the Credit Agreement dated as of February 4, 2008 (the
“Third Amendment”); (ii) consents to the execution and delivery thereof by the
Borrower; (iii) agrees to be bound thereby; (iv) affirms that nothing contained
therein shall modify in any respect whatsoever its guaranty of the obligations
of the Borrower to Agent and Lenders pursuant to the terms of that certain
Guaranty (the “Guaranty”) dated as of October 27, 2005, as amended through the
date hereof, and (v) reaffirms that the Guaranty is and shall continue to remain
in full force and effect. Although each of the Guarantors has been informed of
the matters set forth herein and in the Third Amendment and has acknowledged and
agreed to same, such Guarantors understand that the Agent and Lenders have no
obligation to inform any of the Guarantors of such matters in the future or to
seek any of the Guarantors’ acknowledgment or agreement to future amendments or
waivers, and nothing herein shall create such a duty.

This Consent and Reaffirmation shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to principles of
conflicts of law.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and

Reaffirmation on and as of the date of such Third Amendment.

 

MUFFLER CORPORATION OF

AMERICA

By:    

Title:     MIDAS PROPERTIES INC.

By:    

Title:     MIDAS REALTY CORPORATION

By:    

Title:     COSMIC HOLDINGS LLC

By:    

Title:     MIDAS, INC.

By:    

Title:    



--------------------------------------------------------------------------------

MIDAS ILLINOIS INC.

By:    

Title:     PROGRESSIVE AUTOMOTIVE SYSTEMS, INC.

By:    

Title:    

MIDAS INTERNATIONAL

CORPORATION, a Wyoming corporation

By:    

Title:    